Name: Commission Regulation (EC) No 704/95 of 30 March 1995 on the issuing of import licences for bananas under the tariff quota for the second quarter of 1995 and on the submission of new applications (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade;  tariff policy;  international trade;  plant product
 Date Published: nan

 Avis juridique important|31995R0704Commission Regulation (EC) No 704/95 of 30 March 1995 on the issuing of import licences for bananas under the tariff quota for the second quarter of 1995 and on the submission of new applications (Text with EEA relevance) Official Journal L 071 , 31/03/1995 P. 0086 - 0088COMMISSION REGULATION (EC) No 704/95 of 30 March 1995 on the issuing of import licences for bananas under the tariff quota for the second quarter of 1995 and on the submission of new applications (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 702/95 (4), lays down detailed rules for the application of the arrangements for importing bananas into the Community; whereas Commission Regulation (EC) No 478/95 (5), lays down additional rules for the application of the tariff quota arrangements laid down in Articles 18 and 19 of Regulation (EEC) No 404/93; Whereas Article 9 (3) of Regulation (EEC) No 1442/93, as amended by Regulation (EC) No 478/95, lays down that, where, in the case of a given quarter of origin, for a country or group of countries referred to in Annex I to Regulation (EC) No 478/95, the quantities covered by import licence applications from one or more of the categories of operators appreciably exceed the indicative quantity fixed, a reduction percentage to be applied to applications shall be set; whereas, however, that provision does not apply to applications relating to 150 tonnes or less; Whereas, pursuant to Article 9 (1) of Regulation (EEC) No 404/93, the indicative quantities for import under the tariff quota are laid down for the second quarter of 1995 in Commission Regulation (EC) No 480/95 (6); Whereas in the case of the quantities covered by licence applications that are either less than or not significantly more than the indicative quantities fixed for the quarter in question, licences are issued for the quantities applied for; whereas, however, for certain origins, the quantities applied for considerably exceed the indicative quantities or the percentages set out in the Annex to Regulation (EC) No 478/95; whereas, therefore, a reduction percentage should be set to be applied to each licence application for the origin or origins involved and category of licence in question; Whereas, pursuant to the framework agreement on bananas concluded during the Uruguay Round multilateral trade negotiations, Nicaragua and Colombia submitted a joint application to transfer their shares of the tariff quota for imports to 1995; whereas the agreement of the Contracting Parties and the transfer were confirmed by Commission Regulation (EC) No 703/95 (7); whereas, for effective implementation of this transfer in the second quarter of 1995, a period for submitting applications for import licences in respect of bananas originating in Colombia should be laid down; Whereas, the maximum quantity for which such licence applications may be submitted should be set taking account of the indicative quantities fixed by Regulation (EC) No 480/95 and the applications accepted at the end of the application period running from 8 to 14 March 1995; whereas Council Regulation (EC) No 478/95 on additional rules for the application of Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 applies; Whereas, for administrative reasons, the final date for the issue of the licences for the second quarter of 1995 laid down in Commission Regulation (EC) No 439/95 (8) should be postponed; Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible; Whereas the Management Committee for Bananas has not issued an opinion within the time limit laid down by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Import licences shall be issued under the tariff quota for the import of bananas, provided for in Articles 18 and 19 of Regulation (EEC) No 404/93, for the second quarter of 1995: (a) for the quantity indicated in the licence application, multiplied by reduction coefficients of 0.4611, 0.7876 and 0.6145 for applications indicating the origins 'Dominican Republic`, 'CÃ ´te d'Ivoire` and 'Others` respectively; (b) for the quantity indicated in the licence application where the application is for a quantity of 150 tonnes or less. Article 2 1. Pursuant to Article 2 (2) of Regulation (EC) No 478/95, new licence applications or, in the case of operators established in Austria, Finland or Sweden, new applications for authorization to import bananas originating in Colombia in the second quarter of 1995 may be submitted within 10 working days of the publication of this Regulation, up to an overall limit of 21 120 tonnes. 2. The operator in question may not submit an application for a quantity greater than the maximum quantity set for the second quarter of 1995 by Article 2 of Regulation (EC) No 480/95 and Article 1 of Commission Regulation (EC) No 479/95 (1) in the case of operators established in Austria, Finland or Sweden, with account being taken of the licences or authorizations to import which have already been issued to him for that same quarter. 3. The Member States shall inform the Commission of the quantities for which applications pursuant to paragraph 1 have been submitted within three working days of the end of the time limit set in paragraph 1. 4. The Commission shall determine, where appropriate, the percentage reduction to be applied to each application. Article 3 The quantities for which licence applications may still be issued in respect of the second quarter of 1995 are laid down in the Annex hereto. Article 4 In Article 2 (2) of Regulation (EC) No 439/95, '28 March 1995` is hereby replaced by '7 April 1995`. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX >TABLE>